       Case 8:19-cv-00985-GJH Document 30-3 Filed 06/14/19 Page 1 of 1



                     IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MARYLAND



 TIMOTHY H. EDGAR, et al.,

              Plaintiffs,

       v.                                   Case No. 8:19-cv-00985 (GJH)

 DANIEL COATS, Director of National
 Intelligence, et al.,

              Defendants.



                                PROPOSED ORDER

       For the reasons set forth in Defendants’ Motion to Dismiss and accompanying

Memorandum of Law, it is:

       HEREBY ORDERED that the Motion is GRANTED and all claims asserted against

Defendants are hereby DISMISSED.



SO ORDERED.



Date                                              George J. Hazel
                                                  United States District Judge




                                        1
